UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-20805 ReGen Biologics, Inc. (Exact name of registrant as specified in its charter) Delaware 23-2476415 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 411 Hackensack Avenue 07601 Hackensack, NJ (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (201)651-5140 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of Class Common Stock $0.01par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes £NoR Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes£NoR Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes R No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of Exchange Act. Check one: Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR The aggregate market value of the common equity held by non-affiliates of the registrant as of June30, 2008 was approximately $9,805,496. The number of issued and outstanding shares of the registrant’s common stock as of March19, 2009 was 9,769,560. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the definitive proxy statement for the 2009 Annual Meeting of stockholders are incorporated by reference into PartIII of this Form10-K. REGEN BIOLOGICS, INC. INDEX PARTI Item1. Business 3 Item1A. Risk Factors 14 Item2. Properties 24 Item3. Legal Proceedings 24 Item4. Submission of Matters to a Vote of Security Holders 25 PARTII Item5. Market For Registrant’s Common Equity, Related Stockholder Matters and Purchases of Equity Securities 25 Item6. Selected Financial Data 25 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item7A. Quantitative and Qualitative Disclosures About Market Risk 34 Item8. Financial Statements and Supplementary Data 35 Report of Independent Registered Public Accounting Firm, Ernst& Young LLP 35 Consolidated Balance Sheets as of December31, 2008 and 2007 36 Consolidated Statements of Operations for the Years Ended December31, 2008 and 2007 37 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) and SeriesA and SeriesC Redeemable Convertible Preferred Stock for the Years Ended December31, 2008 and 2007 38 Consolidated Statements of Cash Flows for the Years Ended December31, 2008 and 2007 40 Notes to Consolidated Financial Statements 41 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 64 Item9A(T). Controls and Procedures 64 Item9B. Other Information 64 PARTIII Item10. Directors, Executive Officers and Corporate Governance 64 Item11. Executive Compensation 64 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 65 Item13. Certain Relationships and Related Transactions and Director Independence 65 Item14. Principal Accountant Fees and Services 65 PARTIV Item15. Exhibits and Financial Statement Schedules 65 Signatures 70 2 Index PARTI Cautionary NoteRegarding Forward-Looking Statements Certain statements in this filing, which are not historical facts, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All forward-looking statements involve risks and uncertainties. Such statements are based on the current expectations and beliefs of the management of ReGen and speak only as of the date on which they were made. Such statements are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements, including those discussed in Item1A. Risk Factors of this Form10-K.
